Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement ("Agreement") is entered into by and between Oranco,
Inc., a company incorporated in Nevada ("Employer"), and Patrick Wang
("Employee"), to be effective on this 3rd day of December, 2018 (the "Effective
Date").

 

WHEREAS, Employer is desirous of employing Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
is desirous of entering the employ of Employer pursuant to such terms and
conditions and for such consideration.

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:

 

ARTICLE 1: EMPLOYMENT AND DUTIES:

 

1.1.      Employer agrees to employ Employee, and Employee agrees to be employed
by Employer, beginning as of the Effective Date and continuing until 2nd
December, 2019 (the “Term”) absent termination as provided herein and subject to
the other terms and conditions of this Agreement.

 

1.2.      Beginning 3rd December, 2018, Employee shall be employed as Chief
Financial Officer of Employer. Employee agrees to serve in the assigned position
and to perform diligently and to the best of Employee’s abilities the duties and
services appertaining to such position as determined by Employer, as well as
such additional or different duties and services appropriate to such position
which Employee from time to time may be reasonably directed to perform by
Employer. Employee shall at all times comply with and be subject to such
policies and procedures as Employer may establish from time to time.

 

1.3.      Employee shall, during the period of Employee’s employment by
Employer, devote Employee’s full business time, energy, and best efforts to the
business and affairs of Employer. The foregoing notwithstanding, the parties
recognize and agree that Employee may engage in passive personal investments and
other business activities, which do not conflict with the business and affairs
of the Employer or interfere with Employee’s performance of his duties
hereunder.

 

1.4.      Employee acknowledges and agrees that Employee owes a fiduciary duty
of loyalty, fidelity and allegiance to act at all times in the best interests of
the Employer and to do no act which would intentionally injure Employer’s
business, its interests, or its reputation. Employee agrees that Employee shall
not knowingly become involved in a conflict of interest with Employer, or its
affiliates, or upon discovery thereof, allow such a conflict to continue, except
as approved by a majority of independent members of Employer’s Board of
Directors.

 

ARTICLE 2: COMPENSATION AND BENEFITS:

 

2.1.      Employee’s initial base salary (the “Salary”) shall be HKD 60,000 per
month which shall be paid in accordance with Employer’s standard payroll
practice. Employee receives thirteen month salary per annual. The thirteenth
month salary shall be paid in December. Employee receives annual bonus at the
discretion of Employer.

  

2.2.       From and after the Effective Date, Employer shall pay, or reimburse
Employee, for all ordinary, reasonable and necessary expenses which Employee
incurs in performing his duties under this Agreement including, but not limited
to, travel, entertainment, education, professional dues and subscriptions, and
all dues, fees and expenses associated with membership in various professional,
business and civic associations and societies of which Employee’s participation
is in the best interest of Employer.

    



 

 

 

ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION:

 

3.1.      The Employer may terminate the Employee’s employment with Employer
without cause, prior to the end of the Term, with thirty-days advance written
notice.

 

3.2.     If Employee’s employment is terminated by the Employer for “Cause” (as
hereinafter defined), the Employer may terminate the Employee effective
immediately. For purposes of this Section 3.2, the term “Cause” shall mean any
of (i) Employee’s gross negligence or willful misconduct in the performance of
the duties and services required of Employee pursuant to this Agreement; (ii)
Employee’s final conviction of a felony; or (iii) Employee’s material breach of
any material provision of this Agreement which remains uncorrected for thirty
(30) days following written notice to Employee by Employer of such breach.

 

ARTICLE 4: MISCELLANEOUS:

 

4.1.      For purposes of this Agreement, (i) the terms “affiliates” or
“affiliated” means an entity who directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Employer or in which Employer has a 50% or more equity interest, and (ii) any
action or omission permitted to be taken or omitted by Employer hereunder shall
only be taken or omitted by Employer upon the express authority of the Board of
Directors of Employer or of any Committee of the Board to which authority over
such matters may have been delegated.

   

4.2.       For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or Employer, as applicable, by
pre-paid courier or by Hong Kong registered or certified mail, return receipt
requested, postage prepaid, addressed as follows: (i) If to Employer, to current
corporate headquarters to the attention of the General Counsel of Company. (ii)
If to Employee, to his last known personal residence.

 

4.3.      This Agreement shall be governed in all respects by the laws of Hong
Kong.

 

4.4.      No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

4.5.      It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

 

4.6.      This Agreement shall be binding upon and inure to the benefit of
Employer and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of
Employer by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Employee’s rights and obligations under this
Agreement are personal and such rights, benefits, and obligations of Employee
shall not be voluntarily or involuntarily assigned, alienated, or transferred,
whether by operation of law or otherwise, without the prior written consent of
Employer, other than in the case of death or incompetence of Employee.

 

4.7.     This Agreement replaces and merges any previous agreements and
discussions pertaining to the subject matter covered herein. This Agreement
constitutes the entire agreement of the parties with regard to such subject
matter, and contains all of the covenants, promises, representations,
warranties, and agreements between the parties with respect such subject matter.
Each party to this Agreement acknowledges that no representation, inducement,
promise, or agreement, oral or written, has been made by either party with
respect to such subject matter, which is not embodied herein, and that no
agreement, statement, or promise relating to the employment of Employee by
Employer that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby, provided that
any such modification must be authorized or approved by the Board of Directors
of Employer.

 



2 

 

  

IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement as
of the Effective Date.

 

  Oranco, Inc.       /s/ Yang Peng   Yang Peng, President       EMPLOYEE      
/s/ Patrick Wang

 

 

 3

 

